840 F.2d 596
45 Ed. Law Rep. 53
Cathy KUHLMEIER;  Leslie Smart;  Lee Ann Tippett, Appellants,v.HAZELWOOD SCHOOL DISTRICT;  Charles Sweeney, et al., Appellees,Student Press Law Center, et al., Amici curiae for Appellants,St. Louis Globe-Democrat, Inc., Amicus curiae.
No. 85-1614.
United States Court of Appeals,Eighth Circuit.
Feb. 29, 1988.

Appeal from the United States District Court for the Eastern District of Missouri;  John F. Nangle, Judge.

JUDGMENT

1
The Court has received a certified copy of the Supreme Court's judgment in this case.  That judgment reverses this Court's judgment and remands the matter for further proceeding consistent with the Supreme Court's opinion.


2
The Court has carefully reviewed the opinion, together with the Supreme Court's judgment, --- U.S. ----, 108 S.Ct. 562, 98 L.Ed.2d 592, and it is hereby ordered that this Court's judgment of July 7, 1986, 795 F.2d 1368, is vacated.  It is further ordered that the judgment of the United States District Court for the Eastern District of Missouri is affirmed.